13 N.Y.3d 880 (2009)
2009 NY Slip Op 89907
921 N.E.2d 598
893 N.Y.S.2d 831
In the Matter of the Claim of XIAO QING LIU, Appellant,
v.
RICHLINE GROUP/BEL-ORO et al., Respondents.
WORKERS' COMPENSATION BOARD, Respondent.
Motion No: 2009-1083
Court of Appeals of New York.
Submitted October 5, 2009.
Decided December 1, 2009.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic.